Citation Nr: 0637209	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1965 to July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in August 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  That rating decision denied the 
veteran's attempt to reopen his claim for service connection 
for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The initial letter provided to the veteran in May 2003, does 
not comply with the current duty to notify requirements.  
Another letter must be provided to the veteran.  Since the 
Board must remand the veteran's claim for other reasons, VA 
should now provide the required notice to the claimant with 
respect to the claim for service connection for PTSD.  See 
VBA Fast Letter (06-04) (March 14, 2006).

The veteran claims entitlement to service connection for 
PTSD.  In March 2005, a VA examination of the veteran 
indicated that the veteran did not meet the criteria for a 
diagnosis of PTSD.  However, the military history contained 
in the examination report simply states that the veteran was 
not exposed to combat.  This history does not reflect any of 
the stressors alleged by the veteran in written statements 
dated in September 2003 and April 2004.  The veteran 
submitted a statement from a private psychiatrist dated May 
2005 which states that the veteran has PTSD related to his 
experiences in the Vietnam war.  

The veteran has provided two stressor statements which are 
rather vague and generally do not provide dates.  There has 
been no verification of any of the stressors alleged by the 
veteran.  However, there appears to be enough information 
with respect to a solider in the veteran's unit which he 
claims was killed during a mortar attack.  The veteran 
specifically claims that a solider in his unit named 
"Ramirez" was killed during a mortar attack.  The veteran's 
service records reveal that he served in Vietnam from July 
1966 to July 1967 in the "28th Engr Det (WP)."  Additional 
development is therefore required.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Accordingly, the case is REMANDED for the following action:

1.   The AMC should send the appellant 
a letter that complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  See VBA Fast Letter (06-04).  

2.  The veteran should be asked to submit 
another statement containing as much 
detail as possible regarding the stressors 
to which he was exposed during service.  
The veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
places, detailed descriptions of the 
events, his service units in Vietnam, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  After the above, review the file and 
prepare a summary of all the claimed 
stressors.  Specifically, undertake any 
necessary development to attempt to verify 
the veteran's claims of personnel killed 
in his unit during his service in Vietnam 
from July 1966 to July 1967.  This 
verification may include forwarding the 
summary of stressors and all associated 
documents to the U. S. Army and Joint 
Services Records Research Center (JSRRC) 
for information which might corroborate 
the veteran's alleged stressors.

4.  If a stressor has been confirmed, the 
veteran should be scheduled for an 
examination for psychiatric disorders.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination and the examiner must be 
informed as to which stressor or 
stressors have been verified.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are different 
psychiatric disorders than PTSD, the 
examiner should reconcile the diagnoses.  
If a diagnosis of PTSD is appropriate, 
the examiner should specify if the 
verified stressor(s) were sufficient to 
cause the PTSD.  Any psychological 
testing which the examiner feels would be 
helpful should to be accomplished.

5.  Following the above, the RO should 
readjudicate the veteran's claim for 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


